Citation Nr: 1635267	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  07-16 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral feet (claimed as a fungal infection), to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2007, the Veteran was scheduled to appear at a hearing before a Decision Review Officer, but his representative submitted signed written request to cancel such hearing.  See August 2007 VA Form 21-4138.  Thereafter, in April 2009, the Veteran was scheduled to appear at a Board hearing before a Veterans Law Judge, but he failed to report.  The Veteran has not filed a motion for a new hearing following his failure to appear at the Board hearing or presented good cause for his absence.  Accordingly, the Board hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2015).

The appeal was previously before the Board in February 2011 and March 2015.  The Board notes that the Veteran's initial claim for benefits included that of a fungal skin disorder that affected the bilateral hands, as well as the scrotum.  See January 2005 claim for benefits.  In February 2011, the Board listed the issue as entitlement to a "skin disorder" generally.  Because of previous descriptions of a fungal infections from service involving both the groin area and feet-and VA's obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record-the Veteran's claim for a skin disorder was modified by the Board in March 2015 to e specifically include a claim for service connection for a skin disorder of the feet.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) ("A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."). 

In March 2015, the Board also granted service connection for one issue, but remanded four remaining issues for additional development.  While the appeal was in remand status, in March 2016, the agency of original jurisdiction (AOJ) granted service connection for three of those four remanded issues, leaving only the issue of entitlement to service connection for a skin disorder of the bilateral feet in appellate status.  See March 2016 rating decision (granting service connection for (1) a lung disorder, (2) a skin disorder of the hands, and (3) a skin disorder manifested by cysts, ulcers, and abscesses).  

As a final introductory matter, the Board notes that additional private treatment records were added to the Veteran's electronic record in the Veterans Benefits Management System (VBMS) since the March 2016 Supplement Statement of the Case.  These private treatment records, which were received prior to certification of the appeal to the Board, deal with conditions separate and distinct from his claimed skin disorder of the feet.  Thus, they are not relevant to the appeal and do not necessitate a remand for the issuance of another Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an AOJ will furnish the appellant and his or her representative a supplemental statement of the case)).


FINDING OF FACT

The Veteran does not have a current skin disability of the bilateral feet.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder of the bilateral feet have not been met. 38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2014); 
38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied by letters dated February 2005 and November 2005.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, all relevant evidence necessary for an equitable resolution of the Veteran's service-connection claim has been identified and obtained to the extent possible.  In this regard, service treatment records and post-service VA treatment records have been obtained.  Additionally, the Veteran submitted statements and private treatment records on his behalf.  

Further, the Veteran was provided with various VA examinations with regard to his claimed skin disorder in February 2005, April 2011, and August 2015, with an addendum opinion obtained in January 2016.  Collectively, the existing VA examinations are adequate for service-connection purposes because evidence in the claims file regarding foot symptomatology was reviewed, a relevant history was solicited from the Veteran, and an examination of affected areas of the skin was conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board is also satisfied that there has been substantial compliance with the Board's prior remands of February 2011 and March 2015.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand of February 2011, information was requested regarding the U.S.S. Ranger and any documented herbicide exposure.  Additionally, with regard to the March 2015 remand, updated VA treatment records were obtained, and the Veteran was provided with an additional VA examination and opinion as documented above.  Notably, as requested in the March 2015 remand, pertinent findings of the bilateral feet were reported:  the August 2015 VA examination report discussed the Veteran's previous September 2002 complaints of a foot fungal infection and included a physical examination of visible skin conditions, and the January 2008 addendum clarified that the Veteran "denies current foot condition."  

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on his claim at this time.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, as mentioned in the Introduction, the Veteran initially claimed entitlement to service connection for a fungal skin condition affecting the hands and scrotum.  However, in light of evidence of record wherein the Veteran complained that the fungal infection also affected his feet, the Board broadly construed his skin claim and included entitlement to service connection for a skin disorder of the feet as a separate issue on appeal.   

The threshold question that must be addressed here (as in any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This element is satisfied if there is a present disability at any time during the pendency of this appeal, even though the disability resolves prior to VA adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the reasons discussed below, the Board finds that the weight of the evidence does not establish the existence of a current chronic skin disability of the bilateral feet.

The Board recognizes foot-related symptoms reported in a November 2002 private treatment report.  Initially, the November 2002 private treatment report notes the Veteran's complaints of "a systemic fungal infection that he has been unable to get rid of since he was a Vietnam [V]eteran."  Specifically, the Veteran reported a history of having an in-service "groin and foot fungal infection" and being given a topical salve for this when he was in South East Asia.  See November 2002 private treatment report.  He also reported that the "problem in these two areas [the groin and foot] has been recurrent for a long time."  Id.  However, it was then noted that "[h]e has in recent years had problems with recurrent groin problems," but nothing was mentioned regarding any foot symptomatology in recent years.  Id.  However, he was referred to dermatology "regarding the problem with recurrent fungal infections in the groin and feet."   Id.

In McClain, the U.S. Court of Appeals for Veterans Claims (CAVC or Court) reversed a Board decision that denied service connection for a psychiatric disability because the disability had resolved before the Board issued its decision.  The Court explained that, in determining whether a veteran suffers from a "current disability" for purposes of service connection, the Secretary must consider disabilities that exist during the pendency of a claim.  See McClain, 21 Vet. App. at 321 (explaining that, "under such circumstances a claimant would be entitled to consideration of 'staged ratings'"); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table) (explaining that establishing service connection generally requires, inter alia, medical evidence of a "current disability").

Even though the November 2002 private treatment record pre-dates the Veteran's service-connection claim for a skin disorder in December 2004, in Romanowsky v. Shinseki, 26 Vet.App. 289, 294 (2013), the Court further explained that a disability diagnosed before the claimant filed a claim for service connection may be relevant to the issue of whether the veteran had a current disability.  The facts of this case, however, are distinguishable from Romanowsky.  Namely, unlike Romanowsky, wherein the condition was treated within six months of the claim, the November 2002 VA private treatment in this case occurred more than two years prior to the date of claim and, significantly, the November 2002 report itself is not indicative of a "recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky, 26 Vet. App. at 294.  As noted above, even though a history of recurrent problems of a fungal infection of the feet were described in the November 2002 VA treatment report, the only complaints mentioned for "recent years" was that of his groin rash.  Significantly, no diagnosis of the feet was assessed in the November 2002 private treatment report, and a review of other subsequent private and VA treatment records are absent for any foot-related skin findings.  

Turning to the VA skin examinations conducted during the pendency of the claim, the Board recognizes that the February 2005 VA examination report noted the Veteran "feels he has an underlying systemic fungal infection which has lead [sic] to multiple skin problems."  (Emphasis added).  However, the Veteran then complained of "multiple cysts that come and go on his abdomen and scrotal area" and the feet were not mentioned; in fact, it was noted that he expressly denied "any other skin or systemic symptoms."  The skin diagnosis rendered at the February 2005 VA examination only involved the abdomen, and the examiner explained that "[t]here is no evidence of any fungal infection on the skin today."  Thereafter, the Veteran was examined in April 2011; the April 2011 VA examiner diagnosed a skin condition of the groin per history, remarking that there was an "[u]nremarkable exam today."  A later VA skin examination conducted in August 2015 acknowledged the symptoms of the November 2002 private treatment report (noting the reported history of a groin and foot fungal infection) but nonetheless was absent for any foot-related findings.  In fact, when the VA examiner was directed to "indicate the Veteran's visible skin conditions" and "[f]or each skin condition, [to] give specific diagnosis and describe appearance and location," no mention was made of the feet.  When an addendum opinion was sought in January 2016, the VA examiner provided negative etiological opinions for direct and secondary service connection, explaining that "there is no medical evidence of a skin condition of the feet while on active duty" and "Veteran denies [a] current foot condition," respectively.

Although the Veteran is competent to report symptoms that come to him through his senses (Layno v. Brown, 6 Vet. App. 465 (1994)), the lay evidence does not establish any recurrent or persistent bilateral foot symptoms attributable to a skin disability during the appeal period.  Rather, the Veteran reported a history of a recurrent fungal infection of his feet in November 2002, but has not submitted lay assertions of a current disability during the appeal period.  Significantly, the VA examinations are silent for any foot-related complaints, symptoms, or diagnoses, and in the January 2016 VA addendum opinion, the examiner expressly noted that the "Veteran denies [a] current foot condition."

Considering the Veteran's statements and the findings of the VA examinations and January 2016 addendum opinion, the Board finds that neither the lay or medical evidence establishes the existence of a current disability related to a skin disability of the bilateral feet throughout the period of the claim.  As such, service connection for a skin disorder of the bilateral feet is not established, and the claim must be denied.


ORDER

Service connection for a skin disorder of the bilateral feet is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


